Order entered July 17, 2019




                                                      In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas
                                             No. 05-19-00794-CV

                                IN RE BRADLEY B. MILLER, Relator

                    Original Proceeding from the 330th Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. DF-13-02616-Y

                                                    ORDER
                              Before Justices Bridges, Osborne, and Carlyle

        Before the Court are relator’s “Petition for Writ of Mandamus” and relator’s “Emergency

Motion to Stay Contempt Judgment Pending Appeal.”                       In this original proceeding, relator

complains of the trial court’s January 14, 2019 “Order on Motion for Enforcement of Child

Support Order,” which included a child support enforcement order and a contempt order.1

Relator has also appealed that order. That appeal is pending in this Court in cause number 05-

19-00197-CV. We conclude that these proceedings should be decided together. We further

conclude that the petition filed in this original proceeding should be treated as a petition for writ



1
  In the January 14, 2019 judgment, the trial court found relator in arrears for court-ordered child support, ordered
relator to pay a lump sum payment and then monthly payments until the arrearages are paid in full, found relator
guilty of four counts of punitive contempt for failure to pay child support, assessed punishment of confinement for a
period of 179 days for each act of contempt to be served consecutively, and assessed a fine of $500.00 for all
violations. The court suspended the commitment and placed relator on community supervision for ten years. The
court also found relator in coercive contempt and found that he is intentionally under-employed and has the ability
to comply with the court’s order by paying the child support arrearages.

                                                         1
of habeas corpus. See In re M.J., 227 S.W.3d 786, 793 (Tex. App.—Dallas 2006, pet. denied)

(“A contempt judgment that involves confinement must be challenged by habeas corpus.”); see

also In re Clark, No. 10-03-00037-CV, 2004 WL 1632768, at *3 (Tex. App.—Waco July 21,

2004, orig. proceeding) (mem. op.) (“We hold that when . . . the contemnor’s commitment has

been suspended and the contemnor has been placed on community supervision, habeas is the

appropriate remedy”).

        Accordingly, on the Court’s own motion, we ORDER cause number 05-19-00794-CV

CONSOLIDATED into cause number 05-19-00197-CV. We DIRECT the Clerk of this Court

to remove all documents from cause number 05-19-00794-CV and refile them in cause number

05-19-00197-CV and to treat cause number 05-19-00794-CV as a closed case. We ORDER that

all future pleadings be filed in and bear only cause number 05-19-00197-CV. All current

deadlines in cause number 05-19-00197-CV remain in place, including the July 28, 2019

deadline for appellees to file their briefs.

        We further ORDER that, upon submission, relator’s petition for writ of mandamus be

construed as a petition seeking habeas relief, and that the petition be resolved under the standards

applicable to a petition for writ of habeas corpus.

        We request that the real parties in interest file a response to relator’s petition for writ of

mandamus within the time for filing their appellees’ briefs in cause number 05-19-00197-CV.

The real parties in interest may include the response within their appellees’ briefs or file the

response as a separate brief in accordance with rule 52.4 of the rules of appellate procedure.

TEX. R. APP. P. 52.4. We ORDER the real parties in interest to respond to relator’s arguments

concerning the contempt judgment under the standard of review applicable to a petition for writ

of habeas corpus and to construe the petition as one seeking habeas relief.



                                                  2
       We GRANT relator’s “Emergency Motion to Stay Contempt Judgment Pending Appeal”

and STAY the portions of the January 14, 2019 “Order on Motion for Enforcement of Child

Support Order” that require relator to pay a $500 fine, pay $25 per month for community

supervision, and report to a community supervisor. This stay shall remain in effect until further

order of this Court.

       We DIRECT the Clerk of this Court to send a copy of this order to all parties, the trial

judge, and the Dallas District Court Clerk.



                                                    /s/    DAVID L. BRIDGES
                                                           JUSTICE




                                               3